Case 2:20-cv-05358-MWF-KES Document 6 Filed 08/06/20 Page 1 of 5 Page ID #:62



  1
  2
  3
                                                                                O
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSE MITCHELL,                                 Case No. 2:20-cv-05358-MWF-KES
 12          Petitioner,
                                                      ORDER DISMISSING PETITION
 13    v.
                                                          WITHOUT PREJUDICE
 14    R. C. JOHNSON, Warden,
 15          Respondent.
 16
 17
 18                                              I.
 19                                    INTRODUCTION
 20         On June 16, 2020, the Court received a petition for writ of habeas corpus by
 21   a person in state custody under 28 U.S.C. § 2254 (“Petition” at Dkt. 1) from Jose
 22   Mitchell (“Petitioner”). Because Petitioner is currently awaiting resentencing in
 23   state trial court, this Court declines to decide the Petition at this time. Accordingly,
 24   the Petition is dismissed without prejudice. Petitioner may file a new petition in
 25   federal court when the state court proceedings regarding his convictions and
 26   sentence have concluded.
 27
 28

                                                 1
Case 2:20-cv-05358-MWF-KES Document 6 Filed 08/06/20 Page 2 of 5 Page ID #:63



  1                                            II.
  2                              PROCEDURAL HISTORY
  3   A.    Proceedings in State Court
  4         The Petition challenges Petitioner’s convictions for conspiracy, second
  5   degree robbery, and attempted second degree robbery in Los Angeles Superior
  6   Court case no. YA091753. (Pet. at 2 ¶ 2.)
  7         On October 11, 2018, the California Court of Appeal affirmed these
  8   convictions. People v. Mitchell, No. B281476, 2018 Cal. App. Unpub. LEXIS
  9   6911 (Oct. 11, 2018). However, on January 16, 2019, the California Supreme
 10   Court granted Petitioner’s request for review and transferred the case back to the
 11   California Court of Appeal “with directions to vacate its decision and reconsider the
 12   cause in light of Senate Bill No. 1393 (Stats. 2018, Ch. 1013).” People v. Mitchell,
 13   No. S252559, 2019 Cal. LEXIS 296 at *1 (Jan. 16, 2019). Senate Bill No. 1393
 14   granted California trial courts discretion to strike certain sentencing enhancements.
 15   Mitchell, 2019 Cal. App. Unpub. LEXIS 2385 at *43.
 16         On April 5, 2019, the California Court of Appeal issued a new decision again
 17   affirming Petitioner’s convictions, but finding that he was “entitled to a new
 18   sentencing hearing at which the trial court can consider whether to strike the
 19   recidivist enhancement pursuant to Penal Code section 667, subdivision (a)(1).” Id
 20   at *44.
 21   B.    Proceedings in Federal Court
 22         The Court construes the Petition as raising the same claims that Petitioner
 23   raised on direct appeal, which are as follows:
 24         Ground One: Petitioner’s rights to due process and an impartial jury
 25         were violated because the jury panel was tainted by comments and
 26         discussions about his probation violation case.
 27         Ground Two: Petitioner’s due process rights were violated because
 28         there was insufficient evidence to support any of his convictions.
                                                  2
Case 2:20-cv-05358-MWF-KES Document 6 Filed 08/06/20 Page 3 of 5 Page ID #:64



  1   (Pet. at 3-10); see also People v. Mitchell, No. B281476, 2019 Cal. App. Unpub.
  2   LEXIS 2385 at *30, 33 (Apr. 5, 2019).
  3          On June 18, 2020, this Court ordered Petitioner to show cause why the
  4   Petition should not be dismissed without prejudice due to the ongoing state court
  5   proceedings. (Dkt. 4.) The Court noted that, based on public records from the Los
  6   Angeles Superior Court, it appeared that the new sentencing hearing had not yet
  7   taken place. See Los Angeles Superior Court Criminal Case Summary, Case No.
  8   YA091753-02.1 The Court ordered Petitioner to respond to the order to show cause
  9   by: (1) stating when he had been resentenced, (2) explaining why this Court should
 10   consider the Petition even though he has not been resentenced, or (3) filing a notice
 11   of voluntary dismissal. (Dkt. 4 at 4.)
 12          On July 29, 2020, Petitioner responded to the order to show cause with a
 13   document entitled, “Notice of Request for an Extension of Time.” (Dkt. 5.)
 14   Petitioner states that his resentencing has been postponed until September 22, 2020
 15   due to the COVID-19 pandemic. (Id.) He appears to ask this Court to hear the
 16   Petition, stating, “Petitioner requests if the current proceeding case is held within
 17   the current district division per filing jurisdiction [sic].” (Id.)
 18                                               III.
 19                                        DISCUSSION
 20          Under what is known as the Younger abstention doctrine, federal courts
 21   generally do not intervene in ongoing state court criminal proceedings except in
 22   “extraordinary circumstances.” Younger v. Harris, 401 U.S. 37, 43-54 (1971). A
 23   federal court may consider sua sponte whether Younger abstention is appropriate.
 24   H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir. 2000).
 25          In Edelbacher v. Calderon, 160 F.3d 582 (9th Cir. 1998), the Ninth Circuit
 26   considered “whether [a habeas] petitioner can challenge in federal court his state
 27
             1
                 Available online at: http://www.lacourt.org/onlineservices/ON0001.aspx
 28
                                                    3
Case 2:20-cv-05358-MWF-KES Document 6 Filed 08/06/20 Page 4 of 5 Page ID #:65



  1   conviction of guilt when he has exhausted all potential state remedies with regard to
  2   his guilt, but not his sentence, the retrial of which is proceeding in the state court.”
  3   Id. at 583-84. The Ninth Circuit concluded that generally “a petitioner must await
  4   the outcome of the state proceedings before commencing his federal habeas corpus
  5   action,” unless there are “unusual circumstances[.]” Id. at 582-83. The court noted
  6   that the petitioner in Edelbacher had not shown that delays in resentencing were
  7   “extreme, unusual, or attributable to the ineffectiveness of the state courts.” Id. at
  8   586-87 (distinguishing Phillips v. Vasquez, 56 F.3d 1030 (9th Cir. 1995)). “Since
  9   Edelbacher, district courts have generally abstained under Younger when a habeas
 10   petitioner was still challenging his sentence in state court.” Lesopravsky v.
 11   Warden, No. 16-cv-7110-JPR, 2018 U.S. Dist. LEXIS 75239 at *11-12, 2018 WL
 12   2085333 at *4 (C.D. Cal. May 3, 2018) (collecting cases).
 13         In the present case, Petitioner has not shown unusual circumstances that
 14   justify a departure from the general rule. It is true that the COVID-19 pandemic is
 15   an unusual circumstance, but the delay of about a year and a half is, so far, not
 16   extreme. Compare Coe v. Thurman, 922 F.2d 528, 531 (9th Cir. 1990) (finding
 17   four-year delay between filing of notice of appeal and submission of case to state
 18   appellate court “alarming”).
 19         The present dismissal does not bar Petitioner from filing a new habeas
 20   petition in federal court after he is resentenced and any appeal of his new sentence
 21   in the state appellate courts has concluded. See United States v. Buenrostro, 895
 22   F.3d 1160, 1165 (9th Cir.) (“A judicial resentencing may ... produce a new
 23   judgment” which “may be challenged without regard to the limitation on second-or-
 24   successive petitions ‘even if the [second-in-time] petition challenges only
 25   undisturbed portions of the original judgment.’”), cert. denied, 139 S. Ct. 438
 26   (2018). Significantly, because a new criminal judgment has not yet been entered,
 27   28 U.S.C. § 2244(d)’s one-year limitations period for filing a federal habeas
 28   petition under 28 U.S.C. § 2254 has not yet begin to run. See Burton v. Stewart,
                                                   4
Case 2:20-cv-05358-MWF-KES Document 6 Filed 08/06/20 Page 5 of 5 Page ID #:66



  1   549 U.S. 147, 156-57 (2007) (“Burton’s limitations period did not begin until both
  2   his conviction and sentence ‘became final by the conclusion of direct review or the
  3   expiration of the time for seeking such review’”).
  4                                           IV.
  5                                     CONCLUSION
  6         Accordingly, IT IS HEREBY ORDERED that the request for extension of
  7   time (Dkt. 5) is denied and the Petition (Dkt. 1) is dismissed without prejudice.
  8
  9   DATED: August 6, 2020                  ____________________________________
 10                                          MICHAEL W. FITZGERALD
                                             UNITED STATES DISTRICT JUDGE
 11
 12
      Presented by:
 13
 14   __________________________
      KAREN E. SCOTT
 15   United States Magistrate Judge
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                5
